Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10 and 13 objected to because of the following informalities: 
Regarding claims 3 and 10, in line 2 the phrase “a entrance” must be changed to “an entrance”.   
Regarding claim 13, in line 1 the phrase “The method of claim 7” must be changed to “The method of claim 8”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claims 5, 7, 12 and 14, the phrase “additional section” render the claim indefinite because it is unclear what is meant by “additional section”.
After reviewing the Applicant’s specification; As best understood and for the purpose of the examination, the Examiner interpreted “additional section” as and “a second plurality of pointed”.
Claim 7 is rejected because it depends from claim 5.
Claim 12 is rejected because it depends from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ruzycky (US20140261471A1).
Regarding claim 1, Ruzycky discloses an apparatus (abstract), comprising: 
a grinder lid section (figs.1 and 2a-2f: (110)) (paragraphs 0244 and 0250); 
a grinder section (figs.1 and 3a-3f: (130)) configured to be attached to and detached from the grinder lid section, so that when the grinder section is attached to the grinder lid section the grinder lid section rotates with respect to the grinder section (paragraph 0250); 
a funnel (figs.1 and 6a-6e: (210)) section configured to be attached to and detached from the grinder section, so that when the funnel section is attached to the grinder section the funnel section does not rotate with respect to the grinder section (paragraph 0256); and 
a storage section (fig.1: (300)) configured to be attached and detached from the funnel section, so that when the storage section is attached to the funnel section the storage section does not rotate with respect to the funnel section (paragraphs 0257-0258 and 0275). 

Regarding claim 8, Ruzycky discloses a method (abstract) comprising: 
grinding coarse content material into ground content material by rotating a grinder lid section (figs.1 and 2a-2f: (110)) while the grinder lid section is connected to a grinder section (figs.1 and 3a-3f: (130)) (paragraphs 0244 and 0250);
wherein grinder section (paragraphs 244 and 250) is configured to be attached to and detached from a funnel section (figs.1 and 6a-6e: (210)), so that when the funnel section is attached to the grinder section the funnel section does not rotate with respect to the grinder section (paragraph 0056); and 
wherein the funnel section is configured to be attached and detached from storage section (fig.1: (300)), so that when the storage section is attached to the funnel section the storage section does not rotate with respect to the funnel section (paragraphs 0257-0258 and 0275). 

Regrading claims 2 and 9; Ruzycky discloses wherein the grinder lid section (figs.1 and 2a-2f: (110)) has a plurality of pointed teeth (fig.2b: (122)) which face towards the grinder section (figs.1 and 3a-3f: (130)) when the grinder lid section is attached to the grinder section (paragraph 246); and 
the grinder section (figs.1 and 3a-3f: (130)) has a plurality of pointed teeth (fig.3 a: (140)) which face towards the grinder lid section when the grinder lid section is attached to the grinder section (paragraph 0247).

Regarding claims 3 and 10; Ruzycky discloses wherein the funnel section (figs.1 and 6a-6e: (210)) includes a funnel which funnels material entering a entrance opening of the funnel section towards a first side (fig.6d: (218)) of the funnel section and away from a second side (fig.6d: (222)) of the funnel section, which is opposite the first side, and out an exit opening(fig.6a: the bottom exit of the element (210)) of the funnel section; 
wherein the storage section (fig.1: (300)) includes an elongated tube (figs.1 and 9a: (312)) having an entrance opening; and 
wherein the funnel section is adapted to be attached to the storage section to cause material to escape from the exit opening of the funnel section into the entrance opening of the elongated tube of the storage section (paragraphs 0257-0258 and 0275). 

Regarding claims 4 and 11; Ruzycky discloses wherein the grinder section (figs.1 and 3a-3f: (130)) has a plurality of openings (figs.1 and 3a-3f: (1)) and wherein when the grinder section is attached to the funnel section and when a plurality of particles falls through the plurality of openings, the plurality of particles falls into the entrance opening of the funnel section.  

Regarding claims 5 and 12; Ruzycky discloses further comprising an additional section; and 
wherein the additional section is configured to attach to either the grinder lid or the storage section (fig.2: the element (110) having a plurality of circular rows of the projections (122); and fig.2: the element (130) having a plurality of circular rows of the projections (140)), so that the additional section does not rotate with respect to the grinder lid when attached to the grinder lid and the additional section does not rotate with respect to the storage section when attached to the storage section (paragraphs 0246-047).  

Regarding claims 6 and 13; Ruzycky discloses wherein the grinder section and the grinder lid section attach together by magnetic attraction (paragraph 0246 and fig.2b: (126)).  

Regarding claims 7 and 14; Ruzycky discloses wherein the additional section is configured to attach directly to the grinder section, when the grinder section is attached to the grinder lid section (fig.2: the element (110) having a plurality of circular rows of the projections (122); and fig.2: the element (130) having a plurality of circular rows of the projections (140)), so that the additional section, the grinder section and the grinder lid section, together make up a grinder for grinding coarse material into ground material (paragraph 0275).

Regarding claim 15; Ruzycky discloses further comprising causing ground content material in rolling paper in the elongated tube to exit the elongated tube through an exit opening opposite the entrance opening of the elongated tube, along with the rolling paper, while the ground content material is in the rolling paper (paragraph 0258).  
Regarding claim 16; Ruzycky discloses wherein the storage section has rolled paper inserted therein into which the ground content material is packed (paragraph 0258).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hutton (US20140182604A1).
Hutton discloses a tobacco manufacturing device is attached to a tobacco grinder (paragraph 0017).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725